Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 1 of 17
        Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 2 of 17



 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK


 ASHLEY OSUCHA,

                                Plaintiff,

 -vs-                                                         Case No. 1:17-CV-01026-LJV-HBS

 ALDEN STATE BANK,
 RICHARD D. KOELBL,and
 JOHN KOELBL,

                                Defendants.


                      DEFENDANTS  'AMENDED RESPONSES TO
                    PLAINTIFF
                            ' S FIRST SET OF INTERROGATORIES


         The Defendants, ALDEN STATE BANK,RICHARD D. KOELBL and JOHN KOELBL

(hereinafter referred to as "Answering Defendants"), for their Amended Responses to the

Plaintiff's First Set of Interrogatories, state as follows:

                                 PRELIMINARY STATEMENT

         It should be noted that the Answering Defendants have not fully completed investigation

of the facts relating to the case, have not fully completed discovery, in this action, and have not

completed preparation for trial. All of the answers contained herein are based only upon such

information and documents which are presently available to and specifically known to the

Answering Defendants and disclose only those contentions which presently occur to the

Answering Defendants. It is anticipated that further discovery, independent investigation, legal

research, and analysis will supply additional facts, add meaning to known facts, as well as establish

entirely new factual conclusions and legal contentions, all of which may lead to substantial

additions to, changes in, and variations from the contentions herein set forth. The following
      Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 3 of 17



discovery responses are given without prejudice to the Answering Defendants' right to produce

evidence of any subsequently discovered fact or facts which the Defendants may later develop.

        The answers contained herein are made in a good faith effort to supply as much factual

information and as much specification oflegal contentions as is presently known,but should in no

way be to the prejudice of the Answering Defendants in relation to further discovery, research or

analysis.

        These responses are made solely for the purpose of this action. Each answer is subject to

all objections as to competence, relevance, materiality, propriety, and admissibility, and any and

all other objections and grounds which would require the exclusion of any statement herein if the

request were asked of, or any statements contained herein were made by a witness present and

testifying in court, all of which objections and grounds are reserved and may be interposed at the

time of trial.

        Except for explicit facts admitted herein, no incidental or implied admissions are intended

hereby. The fact that a defendant has answered any request should not be taken as an admission

that the defendant accepts or admits the existence of any facts set forth or assumed by such request

or that such response constitutes admissible evidence. The fact that a defendant has answered part

or all of any request is not intended and shall not be construed to be a waiver by the defendant of

all or any part of any objection to any request made by defendant.

        The Answering Defendants will, during the course of this litigation, pursue extensive

formal discovery, as well as extensive investigation and informal discovery on his own. Therefore,

without suggesting or implying any interest to respond less than fully to the requests propounded,

the Answering Defendants must point out that his answers are of necessity of a somewhat

preliminary nature and that the full factual basis concerning this matter is yet to be developed with
      Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 4 of 17



complete precision. The following responses are based upon information presently available to

the Answering Defendants and are made without prejudice to the Answering Defendants' right to

utilize subsequently discovered facts.

        Each and every date stated in response to any request is hereby represented as being

approximate, not precise.

        Each and every statement offact stated in response to any request is hereby represented as

being true and correct, to the best of the Answering Defendants' present knowledge and

recollection.

        Whenever in any of the following responses reference is made to a prior response by way

of the statement,"See response to request number (blank)," said prior response is intended to be,

and for all purposes shall be deemed and construed to be, incorporated into the response in which

such statement appears, as if fully set for the therein at length.

       To the extent that the request purports to require disclosure of confidential attorney-client

communications and/or privilege work product, the Answering Defendants object. No waiver of

said privileged is intended or should be implied from any of the responses to the requests.

       The preliminary statement is incorporated into each of the responses set forth below.

                                    GENERAL OBJECTIONS

       The Answering Defendants hereby expressly reserve the right to object to the introduction

into evidence, at trial or in any other proceeding, of any information or documents contained in or

referred to in the following discovery responses on any ground, including, without limitation,

relevance and materiality.

       The Answering Defendants' responses to these demands are limited to information and

documents not protected from disclosure pursuant to the attorney work product doctrine, the
     Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 5 of 17



attorney-client privilege, or any other privilege or immunity, and insofar as any request calls for

the disclosure of any such information or documents, defendants objects to the demands on each

such ground. The Answering Defendants further object to these demands to the extent that they

call for the disclosure of materials prepared in anticipation of litigation.

       The Answering Defendants' responses are also limited to information and documents

which are relevant to the subject matter of this action or reasonably calculated to lead to the

discovery of admissible evidence.

       The Answering Defendants further object to these demands to the extent that the individual

requests are vague, ambiguous, overbroad, are not limited in time or scope, and contain terms that

are not defined with reasonable particularity. The Answering Defendants' responses to these

demands are based on their best understanding of the meanings of the request and are not to be

construed as an admission of, or agreement with, any of the matters contained in the demands,

except where expressly otherwise stated.

       The Answering Defendants' responses to these demands are based upon information and

documents presently in their possession and specifically known to it at this time. The Answering

Defendants have not completed investigation and discovery in this action, or their preparation for

trial. Although a diligent search has been conducted to locate information responsive to these

demands, it is anticipated that further investigation, discovery, research and preparation may

disclose further information, documents, and contentions pertaining to the subject matter of this

action, and lend new meaning to information and documents already known to The Answering

Defendants. These responses are therefore without prejudice to the Answering Defendants' right

to rely upon any information, documents, or contentions at trial or in any other proceeding. The

Answering Defendants hereby expressly reserve the right to alter or amend these responses to
     Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 6 of 17



reflect any such information, documents, or contentions, although it undertakes no obligation to

do so.

         The Answering Defendants further object to these demands to the extent that the individual

requests seek information or documents which contain trade secrets and/or other proprietary,

confidential research, development and commercial information ofdefendants. Production ofsuch

documents must be subject to a Protective Order.

         The Answering Defendants further object to these demands to the extent that the individual

requests seek information or documents regarding complaints or claims involving allegations of a

nature different than those involved in this action,on the grounds that such information is irrelevant

and not reasonably calculated to lead to the discovery of admissible evidence. The Answering

Defendants' responses will be limited accordingly.

         The Answering Defendants further object to these demands to the extent that the individual

requests seek information or documents subsequent to the date of the alleged occurrence on the

grounds that such information and documents are irrelevant and not reasonably calculated to lead

to the discovery of admissible evidence. The Answering Defendants' responses will be limited

accordingly.

         These requests make no attempt to specifically describe each individual item or reasonably

particularizing each category ofitem. Plaintiff has not established in discovery that the requested

items exist or are in the possession and control ofthe Answering Defendants.

         These requests constitute undue burden, activity, expense and annoyance constituting

harassment and oppression as to writing, subject matter and time. There are inadequate and

confusing definitions and directions.
     Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 7 of 17



        These requests are not calculated to lead to the discovery of admissible evidence. The

burden, expense and intrusiveness of these requests, and the business privacy interests of the

Answering Defendants, outweigh the likelihood that the information sought will lead to admissible

evidence.

       These Amended Responses are prepared in accordance with Hon. Hugh B. Scott's Order

filed December 12,2019.

       Subject to the foregoing objections and conditions, which are incorporated into each ofthe

following responses by this reference, the Answering Defendants specifically respond upon

information and belief to these demands as follows:

                                       RESPONSES

       INTERROGATORY NO.1: With respect to the Plaintiff, state:

               a.     The date or dates on which Plaintiff applied for employment with
Defendants;

                b.    Each job classification for which Plaintiff applied or for which
Plaintiff was considered during her entire employment with Defendants;

             c.     Each job classification which Plaintiff held during the course of her
employment with Defendants; and

              d.    Describe Plaintiffs job duties for each job classification during the course
of her employment with Defendants.

        RESPONSE:
       (a)In response to Interrogatory No. 1,in general, the Plaintiff applied for
employment with Alden State Bank on May 21,2008 for the position of Teller. The
plaintiff remains an employee of Alden State Bank.
       (b-d)Plaintiff applied for the position of Teller when she first provided an
application. During the course of her employment, she was promoted to Teller II, Head
Teller II and Head Teller. All positions held and job duties, etc. are set forth in the
Response to Production of Documents,Exhibit E(0000633-0000822)which is the
personnel file of the Plaintiff in possession of defendant, and Exhibit L(0002119-0002325)
that provides the job descriptions as set forth in the Wage and Salary Administration
Program binder produced with the Document Demand response.
      Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 8 of 17




        INTERROGATORY NO.2: Identify each individual who supervised Plaintiff during the
 course of her employment with Defendants and as to each individual state:

                a.     Name and title;

                b.     Dates of supervision;

                c.     Sex;

                d.     Address and telephone number;

                e.      Identify each evaluation, oral and written, made by such supervisors
 concerning Plaintiff's performance as an employee;

               f.      Whether he/she had any complaints about Plaintiffs performance; and

                 g.      Describe each and every complaint and include, but do not limit the
 description to, whether each complaint was oral or in writing and whether Plaintiff was
 disciplined as a result of said complaint.

       RESPONSE: All supervisors and evaluations are set forth in the personnel file,
attached as Exhibit E(0000633-0000822)to the Request for Production of Documents.
Regarding the names of the supervisors, as noted in the personnel file, please be advised as
follows:

      Plaintiff's supervisor from date of hire to March 2,2014 — Sylvia Sweet
(female/retired)
      Plaintiff's supervisor from March 3,2014 to December 31,2014 — Patricia Aldridge
      Plaintiff's supervisor from January 1, 2015 to present — Colleen M.Pautler

       Amendment: Patricia Aldridge and Colleen Pautler remain employed with Alden
State Bank located at 13216 Broadway, Alden, New York,(716)937-3381.

        INTERROGATORY NO. 3: State whether Defendants have ever received a complaint
of sex discrimination, pregnancy discrimination, age discrimination, disability discrimination,
FMLA discrimination, NYS Paid Family Leave discrimination, harassment, hostile work
environment, and/or retaliation with respect to any employee in Defendants' employment, from
the period of January 1, 1995 to the conclusion of this action. If your answer to this interrogatory
is in the affirmative, please state:

             a.    The name, address,job title, sex, date of birth, and disability, if any, of
each employee who made such a complaint;

               b.      The date of such complaint;
     Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 9 of 17



                c.      A description of the discrimination, harassment, hostile environment
and/or retaliation alleged;

                d.      Whether anyone, including, but not limited to any of the Defendants'
management officials or any outside consultant, made any inquiry or investigation into said
complaint, and if so, identify all persons who made or assisted in such inquiry or investigation
and identify all documents referring or relating to such inquiry or investigations;

               e.     The results of said investigations; and

               f.     The discipline, if any, imposed as a result of each investigation.

       RESPONSE: The defendants object to responding to Interrogatory No.3 as it
seeks information for a 23 year period and therefore is unduly burdensome, harassing,
overreaching and seeks information not relevant to the issues at hand.

       However, without waiving said objection, the Defendants state that complaints of
harassment were received by Ashley Osucha,the plaintiff herein. Details of her claim
have been provided in the EEOC Position Statement, attached as Exhibit J (0001722-
0001870)to the Response to Request for Production of Documents.

      Supplemental Information: Investigation of said Complaint was conducted by
Hodgson Russ. The documents regarding the investigation received from Hodgson have
been produced as Bates Stamped 0003682-0003687 and 0004334-0004650.

        Last, upon information and belief, during the year 2004,there was an allegation of
sexual harassment made by Julie Osucha against an auditor employed by the Bank. As a
result of the investigation, the auditor was terminated. Records involving any investigation
were not located. It was the responsibility of Carolyn Sue Aldinger to maintain said
records during the course of her employment and it is the understanding that Ms. Aldinger
failed to keep records and this failure was discovered when Defendants searched its
personnel files to comply with Plaintiff's interrogatories



       INTERROGATORY NO.4: With respect to Plaintiff and each of the individuals listed
in Request Number "1" of Plaintiffs First Request for Production of Documents state the
following:

              a.      Identify the date he/she was hired;

              b.      His/her gender;

              c.      His/her date of birth;

              d.      Identify the position for which he/she was hired;
     Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 10 of 17




              e.      Set forth his/her qualifications for the respective position for which the
individual was hired;

               f.      Identify his/her direct supervisor during his/her employment with
Defendants;

               g.      Identify the individual responsible for hiring said individual on behalf of
Defendants;

                h.       Describe his/her employment history with Defendants and state his/her
present job title, location and the nature of his/her responsibilities;

               i.      If he/she has ever been suspended, demoted, disciplined and/or terminated
involuntarily by the Defendants (or any ofits affiliates), specify the dates and reasons for such
actions;

              j.      Identify the date his or her employment with Defendants ceased if
applicable;

              k.     Whether he/she applied or was considered for any promotion or transfer
within the company and if so, whether he/she was accepted to the position and if not, the reasons
why he/she was denied; and

               1.      Identify his/her annual W2, 1099 or any other kind ofreported income
from Defendants, the amount each individual received in salary, his/her hourly rate, the amount
received in:(1) overtime,(2) bonuses,(3) pension,(4)401(k),(5)"special bonus", and/or(6)
special 'pension' from January 1, 1976 to the conclusion of this action.

       RESPONSE: The defendants refer plaintiff to Interrogatory Number 1 above for
information on the plaintiff. Regarding the remainder of the individuals, and pursuant to
Judge Scott's Order filed December 12,2019, please see the following personnel files for the
information requested that contain all the information requested:

                     Personnel file Steven Woodard      0000001-0000112
                     Personnel file John Koelbl         0000113-0000250
                     Personnel file Hilde Neubauer      0000251-0000335
                     Personnel file Carolyn Sue Aldinger0000336-0000632
                     Personnel file Ashley Osucha       0000633-0000822
                     Personnel file Richard Koelbl      0000823-0000954
                     Personnel file of Jamie Hey        0003692- 0003982
                     Personnel File of Kaitlyn Chadbourne 0003983-0004120
                     Personnel File of Julie Osucha     0004121-0004333
     Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 11 of 17



        INTERROGATORY NO.5: Describe with particularity all programs, plans and policies
ofthe Defendants which are designed to prevent, minimize the risk of, or remedy discrimination,
hostile work environment, and/or retaliation at any of the Defendants' locations, and identify all
persons who have formulated, implemented and evaluated such programs, plans and policies.

       RESPONSE: The information requested in Interrogatory Number 5 is contained in
the Employee Handbook, Affirmative Action Plan and Management Trainee Program (if
applicable to an employee) — See Exhibit H( 0001488-0001552)to the Response to Request
for Production of Documents.
      In addition, all employees are provided the Code of Conduct,information on
security, Fair Lending and Non-discrimination policy and procedures, Family and Medical
Leave Act Policy,Internet Access and Acceptable Use Policy, Social Networking Policy,
Whistleblower Policy, Witness & Victims of Crime Leave Policy and Anti-harassment
Policy and Complaint Procedure. Acknowledgements of the receipt of the policies have
been attached as Exhibit I( 0001553-001721)to the Request for Production of Documents.

AMENDMENT: Employee handbooks for the years 2014 to 2018, together with additional
On-line training records have been produced. See attached Index,labeled Exhibit A,
herewith as to all policies and procedures produced and responsive to this interrogatory.

Buffalo Law Firm Hodgson Russ also provided training to assist with implementing the
programs referred to in Interrogatory number 5. See:
                    PowerPoint presentation presented by
                    Hodgson Russ on Discrimination,
                    Harassment, and Retention in the
                    Workplace as Created for Alden State
                    Bank - Bates Stamped 0002993-0003019



       INTERROGATORY NO. 6: Set forth the criteria and/or rationale for the decision for
each of Plaintiffs pay raises for the period of January 1, 2008 continuing through the conclusion
ofthis action and set forth:

              a.      The identities of all individuals who participated in that decision;

              b.      The identity of any documents created with respect to that decision;

              c.      The identity of any documents utilized with regard to that decision; and

              d.      The date when the decision was made.

       RESPONSE: The plaintiff was not employed on January 1, 2008. Her first date
of employment was May 21, 2008. The plaintiff's pay was determined by the pay scale
utilized by Defendant Alden State Bank (see Exhibit L-0002119-0002325)as well as the
performance notations rendered on behalf of plaintiff(see personnel file, Exhibit E -
    Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 12 of 17



0000633-0000822)   . Plaintiffs pay started at $8.50 per hour and increased to $17.97 per
hour at present. Plaintiff had been promoted to Head Teller on December 26,2016 and
remains in that position at present.


       INTERROGATORY NO.7: Set forth the names, home and business telephone numbers
and addresses of each and every witness:

              a.      To the incidents and/or allegations which are alleged in the Complaint;

              b.      To any admissions by any party;

              c.      To any other element reflecting on liability;

              d.     Who has or may have discoverable information relevant to the facts
Defendants have disputed in the pleadings and identify the subjects of the information as
required by FED. R. Civ. P. 26 (a)(1)(A);

              e.      State whether said witness is employed by Defendants; and

              f.      State whether said witness is being represented by Defendants' counsel.

       RESPONSE:         Plaintiff Carolyn Sue Aldinger
                         Chairman of the Board Richard Koelbl
                         Bank Vice President and Chief Lending Officer John Koelbl
                         Bank President and Chief Executive Officer Steven Woodard
                         Bank Compliance Officer Hilde Neubauer
                         Bank Assistant Vice President Colleen Pautler
                         Bank Assistant Branch Manager Tracy McMaster
                         Bank Employee Julie Osucha
                         Bank Employee Robin Maeir

The above-named employees remain employed with Alden State Bank located at 13216
Broadway,Alden,New York, (716)937-3381.

                        Former Bank Employee Sylvia Sweet
                        Former Bank Employee Kaitlyn Chadbourne


The Defendants state that all present employees will be represented by Defendants' counsel
for purposes of submitting to depositions and/or being subjected to discovery. Said
witnesses shall not be contacted by Plaintiffs counsel without the express permission of
Defendants' counsel.
    Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 13 of 17



       INTERROGATORY NO.8: Set forth any and all policies of Defendants, whether in
writing or not, pertaining to:

             a.    Hiring;

             b.    Job descriptions;

             c.    Job qualifications;

             d.    Job assignment;

             e.    Full time work;

            f      Assignment of work to full time employees;

            g.     Appraisal, including but not limited to conducting real estate appraisals for
                   Defendants' mortgage customers;

            h.     Training programs or skill acquisition opportunities;

            i.     Seniority;

            j.     Supervision;

            k.     Ethics;

            1.     Business conduct;

            m.     Conduct;

            n.     Employee relationships;

            o.     Fraternization/Anti-Fraternization;

            p.     Dress code; including permission for employees to wear jeans;

            q.     Lending, including but not limited to selection of employees able to
                   approve loans and determination of authority to approve loans;

            r.     Senior officer authority for transactions (i.e. monetary, etc.);

            s.     Junior officer authority for transactions (i.e. monetary, etc.);

            t.     Monetary transactions requiring senior or junior officer authority;
Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 14 of 17



        u.   Discrimination, Harassment, Hostile Work Environment, and/or
             Retaliation, including but not limited to sex discrimination; pregnancy
             discrimination; disability discrimination; age discrimination; FMLA
             discrimination; and New York State Paid Family Leave Act
             discrimination;

       v.    Complaints;

       w.    Investigation of Complaints;

       x.    Communications, including communication between management and
             employees and between and among employees and including use of
             personal communications hardware and text messaging;

       y.    Computer records;

       z.    Paper records;

       aa.   Performance;

       bb.   Evaluations;

       cc.   Promotion;

       dd.   Discipline;

       ee.   Demotion;

       ff.   Termination;

       gg.   Leave of Absence(FMLA, Maternity Leave, Disability Leave,
             NYS Paid Family Leave, etc.);

       hh.   Retirement;

       ii.   Severance;

       J.    Employee gifts;

       kk.   Compensation;

       11.   Bonus pay;

       mm.   Raises;
    Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 15 of 17



              nn.     Fringe benefits, including but not limited to: health insurance; health
                      savings account; pre-tax insurance premium plan; dental insurance; optical
                      insurance; life insurance; disability insurance; holidays; vacation time;
                      personal time; sick time; pension; 401k; profit sharing; stock options;
                      income tax preparation; cellphones; employee assistance program; free
                      checking account; and continuing education;

              oo.     Job site assignment;

              pp.     Job assignment;

              qq.     Job posting;

              rr.     Hours of work;

              ss.     Transfer of Jobs;

              tt.     Overtime;

              uu.    Record keeping;

              vv.    Document retention;

              ww.    Document destruction;

              xx.    Technology;

              YY.    Security video including but not limited to retention; archiving and
                     destruction; and

              zz.    Office gym usage.

       RESPONSE: The Defendants object to Interrogatory Number 8 due to its length
and due to the fact that it seeks information not relevant to the matter at hand,is unduly
burdensome and is overreaching. In addition, as noted previously, the Defendants will not
respond to each subpart separately as the length of the interrogatories exceeds 25 written
interrogatories, including all discrete subparts, as set forth in Rule 33 of the Federal Rules
of Civil Procedures. However, without waiving said objections, all policies and
procedures that are relevant to the underlying harassment claim have been produced. All
acknowledgements of employees to the policies and procedures have been produced. See
Exhibits H,I,J,N and P attached to the Response to Request for Production of Documents.

- Plaintiff is referred to attached Exhibit A setting forth all Bates Stamped numbers of the
corresponding documents providing the information.
     Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 16 of 17



        INTERROGATORY NO.9: Identify all persons who may be used at trial to present
testimony under Rules 702, 703, or 705 of the Federal Rules of Evidence, and provide a copy of
all reports made by or under the supervision of such persons with respect to the claims which are
defenses in this case and with respect to those persons, set forth the following:

               a.    The qualifications of each expert witness including, but not limited to,
academic and employment background, publications, professional recognition, certifications and
professional memberships;

              b.     Identify, by means of a reasonably detailed description, the subject matter
on which each disclosed expert witness is expected to testify;

                c.      The facts and opinions to which each expert is expected to testify;

                d.       The grounds and basis for each expert's opinion, including, but not limited
to, a statement of all learned treatises, documents, studies, experiments, tests, inspections,
conversations, photographs, and other documents upon which he or she relies in reaching any
such opinion;

               e.      The fee that the expert is expected to charge in this case and the basis for
such fee or charge;

              f.      Whether the expert has previously testified on behalf of or been consulted
by any attorney involved in this case and if so, state:

                       i.      The name of each such attorney;

                        ii.    An indemnification of each matter in which such testimony or
consultation occurred, including, but not limited to, an identification of the parties, attorneys and
jurisdiction, court and court case number for each testimony or consultation related to any
lawsuit;

                       iii.    The date of each such testimony or consultation; and

                       iv.     The fee charged and the basis for said fee for each testimony or
consultation.

       RESPONSE: The information sought in Interrogatory Number 9 is in violation of
the Case Management Order issued in this action. Expert Disclosure will be made timely
pursuant to the Case Management Order,Docket 21.



        INTERROGATORY NO.10: Describe each and every complaint regarding Plaintiff's
job performance and include, but do not limit the description to, whether each complaint was
oral or in writing and whether Plaintiff was disciplined as a result of said complaint.
      Case 1:17-cv-01026-LJV-HBS Document 45-4 Filed 02/26/20 Page 17 of 17




        RESPONSE:          Defendants object to this Interrogatory as the job performance of
 Plaintiff is not the subject of this litigation. Plaintiff has performed well at her position and
 earned her promotion to Head Teller, as documented in her personnel file, Exhibit E
(0000633-0000822)      .


        INTERROGATORY NO.11: With regard to the Defendants' affirmative defenses,
please state the factual basis for each of Defendants' Affirmative Defenses.

        RESPONSE: The Defendants object to this Interrogatory for the reason that this
Interrogatory seeks information involving twenty-one (21) separate and distinct affirmative
defenses; the plaintiff has far exceeded the required 25 Interrogatories allowed under the
Federal Rules of Civil Procedure; and plaintiff is seeking information that will be disclosed
during the course of discovery. The affirmative defenses were raised to protect the
interests and defense of the Defendants and the Defendants are allowed discovery to
determine the basis for each defense


        INTERROGATORY NO. 12: Identify each person who was consulted or who assisted
in the preparation of the answers to these interrogatories.

       RESPONSE: Julie P. Apter, Esq., counsel for Alden State Bank; Hilde Neubauer,
Compliance Officer; Steven Woodard,President and Chief Executive Officer; Richard
Koelbl, Chairman of the Board; and John Koelbl, Vice President and Chief Lending
Officer.

DATED:         Buffalo, New York
               January 10, 2020

                                             Julie P. Apter  •
                                             GOLDBER t       GALLA LLP
                                             Attorneysfor Defendants
                                            665 Main Street
                                             Buffalo, New York 14203
                                            (716)566-5400
                                            japter@goldbergsegalla.com

TO:     Josephine A. Greco, Esq.
        GRECO TRAPP,PLLC
        Attorneysfor Plaintiff
        1700 Rand Building
        14 Lafayette Square
        Buffalo, New York 14203
       (716) 856-5800
        igrecokgrecolawyers.com



25083182.v1
